Exhibit 10.35
FOURTH AMENDMENT TO
EMPLOYMENT AGREEMENT OF STEPHEN N. KAHANE
     WHEREAS, AMICAS, Inc. f/k/a VitalWorks Inc. (the “Company”) and Stephen N.
Kahane (“Executive”) entered into an employment agreement as of January 1, 2004,
which was amended by agreement dated July 26, 2004 and further amended by
agreements dated April 26, 2005 and December 31, 2008 (collectively the
“Agreement”);
     Whereas, the Company and Executive desire to further amend the Agreement;
and
     Whereas, all capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Agreement.
     NOW THEREFORE, the Agreement is hereby amended as follows.


  1.   Section 3H is hereby deleted in its entirety and replaced with the
following:

“H. The severance payments, COBRA payments and any obligation to pay a bonus
(“Severance”) as may be set forth in Sections 3B and 3C above are subject to
termination as follows:
     (i) For a six (6) month period immediately following termination of the
Executive’s employment with the Company, and not foregoing any other rights the
Company may have, any obligation for the Company to pay Severance to Executive
shall immediately terminate as of the date the Executive becomes employed by a
Competitor, as defined in the Non-Compete and Non-Disclosure Agreement
(Exhibit 1).
For a six (6) month period immediately following termination of the Executive’s
employment with the Company, the Executive agrees to notify the Company in
writing upon his acceptance of employment with a Competitor.”
     2. Except as specifically modified herein, the terms of the Agreement, and
all terms and conditions of your employment with Company shall remain in full
force and effect.

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEROF, each of the parties has caused this Fourth Amendment to
be executed as of February 10, 2009.

             
Executive:
      Company:    
 
           
/s/ Stephen N. Kahane
      /s/ John J. Sviokla    
Stephen N. Kahane
      AMICAS, Inc.    

2